DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damasia (DE 202019005521 U1), hereinafter known as Damasia, in view of Turpin et al. (U.S. Patent Application No. 20180183152), hereinafter known as Turpin.
Regarding claim 1, Damasia teaches (Figs. 1A-21) an antenna (20); and a waveguide (10) coupled to the antenna (see Figs. 3A-3B), the waveguide comprising a dielectric (p. 9, para. 13): focusing electromagnetic radiation incident from free space into the waveguide, waveguiding the electromagnetic radiation to the antenna (para. bridging pp. 10-11), and comprising at least one of a slot or a taper (see various embodiments in Fig. 1A-2U).
Damasia does not teach a nanosatellite or drone.
Turpin teaches (Figs. 1a-4b) a nanosatellite or drone ([0089]), including: an antenna ([0014], disclosed applications include antennas); and a waveguide (shown in Figs. 1a-4b), the waveguide comprising a dielectric ([0014]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the antenna apparatus of Damasia in the application of Turpin since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Putting a communication device on a satellite or drone enables wireless communication, functionality which is required for satellites or drones.
Regarding claim 2, Damasia further teaches  (Figs. 1A-21) wherein the slot is dimensioned to accommodate the antenna (see Figs. 3A-3B).
Regarding claim 3, Damasia further teaches  (Figs. 1A-21) further comprising a mechanism holding the antenna (see Fig. 3A-3B) at a position within the slot where the electromagnetic radiation has a peak electric field and wherein the antenna is tuned to receive the peak electric field (focus area 11).
Regarding claim 5, Damasia further teaches  (Figs. 1A-21) wherein the waveguide comprises a rod having a dielectric constant of at least 5 for the electromagnetic radiation having a frequency f in a range 100 MHz f 1 GHz (p. 9, para. 13, dielectric can be adjusted for desired performance).
Regarding claim 7, Damasia further teaches  (Figs. 1A-21) wherein the rod has a length at least 2 times a diameter of the rod (see Figs. 1A-2U).
Regarding claim 8, Damasia further teaches  (Figs. 1A-21) wherein the rod has a width a range of 1-5 cm and a length in a range of 5-20 cm and the electromagnetic radiation comprises radio frequency radiation having a wavelength in a range of 30 cm to 1 meter (p. 12, para. 5).
Regarding claim 9, Damasia further teaches (Figs. 1A-21) wherein the rod comprises strontium titanate, fluid, or alumina (p. 3, paras. 6-10).
Regarding claim 10, Damasia further teaches (Figs. 1A-21) wherein the rod comprises ice or water (p. 3, paras. 6-10).
Regarding claim 11, Damasia further teaches (Figs. 1A-21) wherein the waveguide comprises a width and dielectric constant wherein the waveguide is impedance matched to the antenna so as to tailor a gain and bandwidth of the antenna for the electromagnetic radiation (p. 4, para. 12).
Regarding claim 12, Damasia further teaches (Figs. 1A-21) wherein the bandwidth is less than 3 dB for the electromagnetic radiation having a center frequency f in a range of 100 MHz f 1 GHz (p. 4, para. 12).
Regarding claim 13, Damasia further teaches (Figs. 1A-21) wherein the waveguide comprises ice formed from water freezing in a bag (This limitation is in regards to how the waveguide was made, which does not meaningfully provide any structural limitations. Therefore, the limitation is treated as a Product-by-Process limitation. Since, the structure of Damasia is found to be substantially identical to the structure claimed by claim 1, the claim is therefore taught by the combination. See MPEP 2113.).	
Regarding claim 14, Damasia further teaches (Figs. 1A-21) wherein the waveguide has circular, polygonal, or rectangular cross-section (see Figs. 1A-2U).
Regarding claim 15, Damasia further teaches (Figs. 1A-21) wherein the antenna is a dipole antenna or probe (see Fig. 3A-3B).
Regarding claim 17, Damasia further teaches (Figs. 1A-21) wherein the taper has a linear, quadratic, or exponential shape.
Regarding claim 18, Damasia further teaches (Figs. 1A-21) wherein the antenna is connected to a coax cable (p. 13, para. 6).
Regarding claim 19, Damasia further teaches (Figs. 1A-21) wherein the slot has a first taper and the waveguide has a second taper (see Figs. 1A-2U).



Allowable Subject Matter
Claims 4, 6, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896